The opinion of the court was delivered by
Hall, J.
The only question made in this case was, whether the *266selectmen of the town, by virtue of their general power as such, had authority to make a submission to arbitrators of a claim of the plaintiff for building a bridge for the town.
In the case of Angel v. Pownal, 3 Vt. 461, and also in Yuran v. Randolph, 6 Vt. 369, it was held, that the selectmen could not, without a vote of the town, release the interest of a witness in a suit, so as to render him competent to testify; and in Middlebury v. Rood, 7 Vt. 125, it was held, that the selectmen, as such, had not authority to receive money collected on an execution ,in favor of the town and discharge the same. These decisions were, however, made under the provisions of the old statute, which merely authorized the selectmen to “ superintend the prudential affairs of the town.” Under a statute in Connecticut, somewhat similar, it appears to have been held, that the selectmen of a town had no authority to submit a claim against the town to arbitration; and it would be difficult, under such a general power, to find authority for making such a submission.
The Revised Statutes of this state have, however, greatly extended the powers of selectmen. By section 47 of chap. 13 they are empowered and directed “to audit, and, in their discretion, to allow, the claim of any person against the town for money paid, or services performed, for the town, and to draw orders on the treasurer for the sums so allowed.” The claim of the plaintiff for services rendered the town in building a bridge was clearly one, which the selectmen had the power to audit and allow, as agents of the town, and bind the town to its payment.
In Schoff v. Bloomfield, 8 Vt. 472, it was held, that an agent, specially appointed by vote of the town to compromise a claim against the town for damages occasioned by the laying out of a highway, had authority to submit the claim to arbitration, and that the town was bound by the award of the arbitrators. It would be difficult, I apprehend,- to maintain, that the selectmen have a more restricted authority, in regard to such claims as they have the power, in their discretion, to audit and allow, than had this special agent, in regard to the particular claim, which he was empowered to adjust. In fact, the principle of that case appears to be identical with this, and must, we think, govern its decision. If this power of the selectmen, which- seems necessarily to result from their power of adjusting and *267allowing claims against the town, is found to be injurious to towns, the legislature can apply the remedy.
We do not intend to say, that selectmen have authority to submit all controversies of their towns to arbitration. Questions in regard to the settlement of pauper’s claims, for damages for injuries occasioned by defective highways, and doubtless many others, would rest upon different grounds. In regard to such cases nothing is intended to be concluded. Our decision applies only to such claims, as the selectmen are authorized to audit and adjust.
The judgment of the county court is affirmed.